Citation Nr: 1721362	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for a heart condition, to include as secondary to PTSD.

3. Service connection for scar from heart surgery, as secondary to atrial septic defect (ASD) heart surgery.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1980 and from April 1986 to May 1991 in the United States Air Force.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has re-characterized the Veteran's claims for PTSD and depression as a service connection for acquired psychiatric disorder.  Similarly, the claim for service connection for atrial septic defect, heart surgery is expanded to include secondary to the claim for PTSD.  

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in February 2017, and transcript of the hearing is of record.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND


The Board regrets further delay, but additional development is necessary to decide this case.  

A. PTSD

The Veteran contends that she has PTSD as a result of harassment during military service. She testified that she filed a social action and her claim was found to be conclusive.  See Hearing Transcript at 4.  The Veteran indicated that Eglin Air Force Base has the records of social action she filed.  Contact report in the file indicates that the RO was unable to obtain such records because Eglin Air Force destroys records two years after claim is closed.  However, the Veteran has testified that she was told to the contrary when she contacted Eglin Air Force Base after the RO notified her that the records were destroyed.   In light of her testimony, further development is necessary before the Board can adjudicate this claim. 

Furthermore, a note from Dr. S. dated January 2010, of record, reflects that the Veteran was treated for depression.  However, a complete medical record documenting treatment for depression is not of record. 

In addition, the Veteran was not given a VA psychiatric examination. In light of Dr. S.'s note and the Veteran's testimony that she was harassed in the military, there is sufficient evidence in the record to trigger the VA's duty to provide an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, an examination is necessary before the Board can adjudicate this claim.  

B. Heart condition

The Veteran admits that she has a congenital heart defect, which was noted in her entrance exam. 

In general, a congenital defect cannot be service-connected as a matter of express VA regulation. 38 C.F.R. §§ 3.303 (c), 4.9 (2014).  However, if the congenital or development defect was subject to superimposed injury or disease, the resultant disability might be service-connected. VAOPGCPREC 82-90 (July 18, 1990). Moreover, a congenital disease (as opposed to a defect) can be granted service connection if manifestations of the disease in service constitute aggravation of the condition. Id. 

In this case, the Veteran contends that the stress in the military aggravated her condition to the extent she required an open heart surgery.  She underwent a VA examination in November 2010, where the examiner found that the Veteran's heart condition is a congenital condition or defect.  Despite this conclusion, however, the examiner's opinion applies a legal standard that is applicable to congenital diseases- not congenital defects-when opining that the Veteran's heart condition was not aggravated beyond normal progression during service.  

In addition, the Veteran has testified that she has had a heart attack five years prior to the hearing in February 2017.  Because it occurred after the November 2010 examination, the examiner's opinion does not consider her heart attack. 

Considering all of the above, a supplemental opinion is necessary to address: 1) whether the Veteran's heart condition is a congenital disease and, if so, whether it was aggravated by her service; or 2) whether the Veteran's heart condition is a congenital defect and, if so, whether it is subject to any superimposed disease or injury attributable to service resulting in additional disability.   

Furthermore, to the extent that the Veteran claims that her heart condition, particularly, her heart attack is secondary to her PTSD, the claim for heart condition is intertwined with her claim for PTSD. For this reason a remand is necessary before the Board can adjudicate this claim   




C. Scar from heart surgery

The Board considers the Veteran's claim for service connection for scar from heart surgery to be "inextricably intertwined" with the claim for entailment for service connection for a heart condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other). See also Parker v. Brown, 7 Vet. App. 116 (1994) (indicating considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters). To that end, the issue of service connection for scar from heart surgery is impacted by the outcome of the other remanded claims; as such it must be remanded to allow concurrent consideration and adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps, including contacting the Veteran, to obtain relevant records from Eglin Air Force Base (see page 3 of this remand above regarding these records).  

Documentation of this activity, including any response provided by the Veteran, must be added to the record.

2. Take the necessary steps to obtain complete medical records from Adma Primary Care. 

3.  Take the necessary steps to obtain up to date VA medical records from Central Alabama Veterans'
Health Care System. 

4. After completing directives #1-#3, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

a. Were there behavioral changes or other indications of the Veteran being subjected to harassment in-service?

The examiner must be advised that actual corroboration of the claimed harassment (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the harassment occurred. The Board is requesting that the examiner opine as to whether the Veteran sustained harassment in-service as she has alleged, even without corroboration in the record.  
  
Does the Veteran have PTSD as a result of harassment in the military?

Is the Veteran's diagnosed depression (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to her military service?  The examiner's attention is drawn to the note from Dr. S. dated January 2010.  

4. After completion of directives #1-3, the claims file should be returned to the examiner that conducted the November 2010 examination, or if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following questions:

A. Is the Veteran's current heart condition a congenital or development defect?

If so, is the Veteran's heart condition (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) subjected to superimposed injury or disease during her military service? 

B. In the alternative, (answer only if the condition is not congenital or development defect), is the Veteran's heart condition a congenital disease? 

If so, is the Veteran's heart condition (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) aggravated by her service? 

The examiner is asked to address the Veteran's reported stress in service due to harassment and comment, what, if any, impact such stress would have on her condition.  

C.  Is it at least as likely as not (50 percent or greater probability) that the Veteran has a heart condition that is caused by her psychiatric disability; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a heart condition that is aggravated by her psychiatric disability.

The term "aggravation" refers to a chronic or permanent worsening of her heart condition, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

When answering the above questions, the examiner is asked to comment on the Veteran's lay statement that she had a heart attack that was related to her psychiatric disability.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


